ACCEPTED
                                                                                                     03-15-00505-CV
                                                                                                             7274208
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                10/7/2015 3:03:39 PM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                                   NO. 03-15-00505-CV

                          IN THE COURT OF APPEALS
                                                              FILED IN
                  FOR THE THIRD SUPREME JUDICIAL DISTRICT
                                                        3rd COURT OF APPEALS
                                  AT AUSTIN                 AUSTIN, TEXAS
                                                                          10/7/2015 3:03:39 PM
                                                                            JEFFREY D. KYLE
                                     DAVID ROGERS,                                Clerk


                                                   APPELLANT

                                             VS.

                              GREGORIO “GREG” CASAR,

                                                   APPELLEE


           MOTION TO EXTEND TIME FOR FILING APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

         Now comes David Rogers, Appellant and pursuant to Tex.R.App.P. 10.5, moves

this court to grant an extension of time to file Appellant’s Brief, and respectfully states:

1. The due date for the Appellant’s Brief is currently October 7, 2015. David Rogers

seeks an extension of time to file Appellant’s brief for 14 days from the current stated due

date of October 7, 2015 or until October 21, 2015. The extension is needed because the

record in this case is voluminous making preparing the brief and appendix more time

consuming than Appellant anticipated. In addition, Appellant has had an unusually high

number of short notice client emergencies that have prevented Appellant from devoting

the time necessary to properly prepare the Appellant’s Brief.

2. Therefore, this Motion is in the interest of justice and orderly presentation of the issues

that need to be resolved in this appeal and not for by reason of any procrastination or for

delay.
3. Appellant has conferred with counsel for Casar and counsel for Pressley and neither

opposes this Motion to Extend Time to October 21, 2015.

4. This is the first extension of time David Rogers has presented to this Honorable Court

for filing of the Appellant’s Brief.

                                        PRAYER

       For these reasons, David Rogers requests that this court enter an order extending

the time for filing Appellant’s Brief until October 21, 2015.


                                              Respectfully submitted,



                                                     /s/ David Rogers
                                              David Rogers
                                              SBN: 24014089
                                              1201 Spyglass Drive, Suite 100
                                              Austin, Texas 78746
                                              (512) 923-1836
                                              (512) 201-4082
                                              firm@dargoerslaw.com


                            CERTIFICATE OF CONFERENCE

       Please be advised that the undersigned has conferred with opposing counsel on
October 7, 2015 regarding this motion, and the counsel for Gregorio “Greg” Casar and
the counsel for Laura Pressley are unopposed to the Court extending the due date for
Appellant’s Brief until October 21, 2015.



                                                    /s/ David Rogers
                                              David Rogers


                               CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of the above and foregoing has been
swerved by efile and/or facsimile to the following persons on this 7th day of October
2015.

Mark Cohen
SBN: 04508400
805 W. 10th Street, Suite 100
Austin, Texas 78701
(512) 474-4424
(512) 472-5444 fax
mark@cohenlegalservices.com

ATTORNEY FOR APPELLANT
LAURA PRESSLEY

Kurt Kuhn
SBN: 24002433
KUHN HOBBS PLLC
3307 Northland Drive, # 310
Austin, Texas 78731
(512) 476-6000
(512) 476-6002 fax
kurt@KuhnHobbs.com

Charles ‘Chuck’ Herring, Jr.
SBN: 09534100
Herring & Irwin, L.L.P
1411 West Avenue, Suite 100
Austin, Texas 78701
(512) 320-0665
(512) 519-7580 fax
cherring@herring-irwin.com

ATTORNEYS FOR APPELLEE
GREGORIO “GREG” CASAR



                                                   /s/ David Rogers
                                             David Rogers